
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.20


CIMAREX ENERGY CO.

CHANGE IN CONTROL SEVERANCE PLAN

(Effective April 1, 2005; Amended and Restated Effective January 1, 2009)

INTRODUCTION

        The Board of Directors of Cimarex Energy Co. recognizes that, as is the
case with many publicly held corporations, there exists the possibility of a
Change in Control of the Company. This possibility and the uncertainty it
creates may result in the loss or distraction of employees of the Company and
its Subsidiaries to the detriment of the Company and its stockholders.

        The Board considers the avoidance of such loss and distraction to be
essential to protecting and enhancing the best interests of the Company and its
stockholders. The Board also believes that when a Change in Control is perceived
as imminent, or is occurring, the Board should be able to receive and rely on
disinterested service from employees regarding the best interests of the Company
and its stockholders without concern that employees might be distracted or
concerned by the personal uncertainties and risks created by the perception of
an imminent or occurring Change in Control.

        In addition, the Board believes that it is consistent with the
employment practices and policies of the Company and its Subsidiaries and in the
best interests of the Company and its stockholders to treat fairly its employees
whose employment terminates in connection with or following a Change in Control.

        Accordingly, the Board has determined that appropriate steps should be
taken to assure the Company and its Subsidiaries of the continued employment and
attention and dedication to duty of their employees and to seek to ensure the
availability of their continued service, notwithstanding the possibility, threat
or occurrence of a Change in Control.

        The Plan provides for nonqualified deferred compensation within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended, which
became effective January 1, 2005. The Internal Revenue Service has published
final regulations and other guidance interpreting section 409A. The Board wishes
to amend the Plan document to incorporate the provisions necessary to comply
with the requirements of section 409A.

        In order to fulfill the above purposes, the Board adopted the Cimarex
Energy Co. Change in Control Severance Plan (the "Plan") effective as of the
Effective Date, as set forth below. The Board hereby amends and restates the
Plan, effective as of January 1, 2009, to bring the Plan into compliance with
section 409A.

ARTICLE I
ESTABLISHMENT OF PLAN

        As of April 1, 2004, the Company established a separation compensation
plan known as the Cimarex Energy Co. Change in Control Severance Plan, as set
forth in this document. The Company hereby amends and restates the Plan in its
entirety, effective as of January 1 2009.

ARTICLE II
DEFINITIONS

        As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

        (a)    Affiliate.    Any entity which controls, is controlled by or is
under common control with the Company.

        (b)    Annual Average Compensation.    The amount determined by adding
(i) the amount received by the Participant as regular annual base salary
(hereinafter referred to as "Base Salary") during the 24-consecutive month
period ending on or immediately prior to the Date of Termination, including

--------------------------------------------------------------------------------




compensation converted to other benefits under a flexible pay arrangement
maintained by the Company or any Affiliate or deferred pursuant to a written
plan or agreement with the Company or any Affiliate but excluding overtime pay,
allowances, premium pay or any similar payment and (ii) the amount of cash
incentive awards received by the Participant pursuant to the Company's annual
incentive bonus arrangement (hereinafter the "Annual Incentive Bonus") during
the 24-consecutive month period ending on or immediately prior to the Date of
Termination, and then dividing that sum by two. If a Participant was not
employed by the Company for the full 24 months prior to the Date of Termination
or otherwise did not receive Base Salary and Annual Incentive Bonus with respect
to the full 24 months immediately prior to the Date of Termination, the amounts
of Base Salary and Annual Incentive Bonus compensation actually received by the
Participant shall be annualized over the two consecutive 12-month periods ending
on or immediately prior to the Date of Termination.

        (c)    Average Incentive Bonus.    The amount of Annual Incentive Bonus
compensation that the Participant would have received with respect to the
Company's fiscal year during which the Date of Termination occurs if the
Participant were to receive the average amount paid to all employees covered by
the Company's Annual Incentive Bonus plan for such fiscal year.

        (d)    Board.    The Board of Directors of Cimarex Energy Co.

        (e)    Cause.    With respect to any Participant: (i) the willful and
continued failure of the Participant to perform substantially the Participant's
duties with the Company or one of its Affiliates (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Participant by the Board
or a senior officer of the Company which specifically identifies the manner in
which the Board or senior officer believes that the Participant has not
substantially performed the Participant's duties, (ii) the willful engaging by
the Participant in misconduct which is materially and demonstrably injurious to
the Company or any Affiliate, or (iii) a business crime or felony involving
moral turpitude of which the Participant is convicted or pleads guilty. For
purposes of this definition, no act or failure to act on the part of the
Participant shall be considered "willful" unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant's action or omission was in the best interests of the Company or any
Affiliate. Any act or failure to act based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or any Affiliate or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Participant in good faith and in the best
interests of the Company.

        (f)    Change in Control.    The occurrence of any of the following
events on or after the Effective Date of this Plan, provided that in the event
Code section 409A applies to payments under this Plan, a Change of Control shall
be deemed to have occurred only if the event is also a change of control within
the meaning of Code section 409A and the regulations and other guidance
promulgated thereunder or not inconsistent therewith.

        (i)    The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (x) the then outstanding shares of common stock (the "Common Stock") of
the Company (the "Outstanding Company Common stock") or (y) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition by

2

--------------------------------------------------------------------------------



any corporation pursuant to a transaction that complies with clauses (A) and
(B) of paragraph (iii) below; or

        (ii)   During any period of twelve months beginning after the Effective
Date, individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director at the
beginning of such twelve-month period, whose election, appointment or nomination
for election by the Company's stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

        (iii)  The closing of a reorganization, share exchange or merger (a
"Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 40% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction will own the Company through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be and (B) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination or were elected,
appointed or nominated by the Board; or

        (iv)  The closing of (1) a complete liquidation or dissolution of the
Company or, (2) the sale or other disposition of all or substantially all of the
assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, (A) more than 40% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, and (B) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or other disposition of assets of the Company or were elected,
appointed or nominated by the Board.

        (g)    Code.    The Internal Revenue Code of 1986, as amended from time
to time.

        (h)    Committee.    The Governance Committee of the Board.

        (i)    Company.    Cimarex Energy Co. and any successor to such entity.

        (j)    Date of Termination.    The date on which a Participant ceases to
be an Employee of the Company and its Affiliates as a result of a "separation
from service" as determined in accordance with

3

--------------------------------------------------------------------------------




the provisions of Section 409A of the Code and the Internal Revenue Service and
Treasury guidance thereunder.

        (k)    Disability.    A Participant shall be disabled for purposes of
this Plan if the Participant (1) is unable to engage in any substantial, gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, or (2) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company. The foregoing definition of "Disability" shall be interpreted in a
manner consistent with Section 409A of the Code and the Internal Revenue Service
and Treasury guidance thereunder.

        (l)    Effective Date.    The effective date of this amendment and
restatement is January 1, 2009.

        (m)    Employee.    Any employee of an Employer.

        (n)    Employer.    The Company or any Subsidiary which participates in
the Plan pursuant to Article V hereof or, under the circumstances set forth in
the second sentence of Section 3.1 hereof, any Subsidiary or Affiliate described
in such sentence.

        (o)    ERISA.    The Employee Retirement Income Security Act of 1974, as
amended from time to time.

        (p)    Good Reason.    With respect to any Participant, without such
Participant's written consent, (i) any reduction in the Participant's annual
Base Salary, as in effect during the 120-day period immediately preceding the
Change in Control (or as such amount may be increased from time to time) other
than as a result of an isolated and inadvertent action not taken in bad faith
and which is remedied by the Company or the Employer promptly after receipt of
notice thereof given by the Participant, (ii) a material reduction in the
Participant's annual incentive compensation opportunity, as in effect as of the
date of the Change in Control, provided that the Company may modify the
Company's annual incentive compensation arrangement subsequent to the date of a
Change in Control so long as such change is applied to all Employees of the
Company in a comparable manner, (iii) the Company or the Employer requiring the
Participant to relocate his or her principal place of business to another
metropolitan area which is more than 50 miles from his or her previous office
location, (iv) following the date of a Change in Control, the failure of the
Company to provide generally comparable benefits, provided that the Company may
increase employee contributions under benefit plans from time to time and/or it
may modify benefits as required by law or competitive market conditions, so long
as any such modifications apply in a comparable manner to all employees enrolled
in such benefit plan or plans at a comparable level of benefits.

        (q)    Participant.    An individual who is designated as such pursuant
to Section 3.1.

        (r)    Plan.    The Cimarex Energy Co. Change in Control Severance Plan.

        (s)    Separation Benefits.    The benefits described in Section 4.2
that are provided to qualifying Participants under the Plan.

        (t)    Subsidiary.    Any corporation in which the Company, directly or
indirectly, holds a majority of the voting power of such corporation's
outstanding shares of capital stock.

        (u)    Year of Service.    A Year of Service shall be credited to a
Participant for each full twelve months of employment with the Company or any
Affiliate, Subsidiary or predecessor to the Company, including but not limited
to Key Production Company and Helmerich & Payne, Inc. A month of service shall
be credited for each full month of employment with such entities. Service shall
also be credited

4

--------------------------------------------------------------------------------




for purposes of the Plan to the extent required by any agreement between the
Company and an entity acquired by or merged with or into the Company or any
Affiliate or Subsidiary of the Company.

ARTICLE III
ELIGIBILITY

        3.1    Participation.    Each Employee who is actively employed by the
Company on the date of a Change in Control shall be a Participant in the Plan.
For this purpose, an Employee who is on a leave of absence approved by the
Company in writing or authorized by applicable state or federal law on the date
of a Change in Control shall be a Participant in the Plan. Any person (a) who
provides services to the Company or an Affiliate under an agreement, contract,
or any other arrangement pursuant to which the individual is initially
classified as an independent contractor or (b) whose remuneration for services
has not been treated initially as subject to the withholding of federal income
tax pursuant to Code section 3401 shall not be treated as an Employee and shall
not be eligible to be a Participant in this Plan, even if the individual is
subsequently reclassified as a common-law employee as a result of a final decree
of a court of competent jurisdiction or the settlement of an administrative or
judicial proceeding. If a Participant's employment is transferred from an
Employer to a Subsidiary or Affiliate of the Company which is not a
participating Employer under the Plan, the provisions of the Plan will continue
to apply to such Participant while employed by such Subsidiary or Affiliate.

        3.2    Duration of Participation.    A Participant shall only cease to
be a Participant in the Plan as a result of an amendment or termination of the
Plan complying with Article VII of the Plan, or when he ceases to be an Employee
of any Employer, unless, at the time he ceases to be an Employee, such
Participant is entitled to payment of a Separation Benefit as provided in the
Plan or there has been an event or occurrence constituting Good Reason that
would enable the Participant to terminate his employment and receive a
Separation Benefit. A Participant entitled to payment of a Separation Benefit or
any other amounts under the Plan shall remain a Participant in the Plan until
the full amount of the Separation Benefit and any other amounts payable under
the Plan have been paid to the Participant.

ARTICLE IV
SEPARATION BENEFITS

        4.1    Terminations of Employment Which Give Rise to Separation Benefits
Under This Plan.    A Participant shall be entitled to Separation Benefits as
set forth in Section 4.2 below if, at any time following a Change in Control and
prior to the second anniversary of the Change in Control, the Participant's
employment is terminated as a result of a "separation from service" (as
determined in accordance with Section 409A of the Code and the Internal Revenue
Service and Treasury guidance thereunder) (a) by the Participant's Employer for
any reason other than Cause, death, or Disability or (b) by the Participant for
Good Reason within 120 days after the Participant has knowledge of the
occurrence of a Good Reason.

        4.2    Separation Benefits.    

        (a)   If a Participant's employment is terminated in circumstances
entitling such participant to Separation Benefits pursuant to Section 4.1, the
Company shall provide to such Participant cash payments as set forth in
subsection (b) below, and shall provide to the Participant the continued
benefits as set forth in subsection (c) below. For purposes of determining the
benefits set forth in subsections (b) and (c), if the termination of the
Participant's employment is for Good Reason based upon a reduction of the
Participant's annual Base Salary, as described in Article II(p), a material
reduction in the Participant's annual incentive compensation opportunity as
provided in Article II(p), or the failure to provide comparable employee
benefits as provided in Article II(p), such reduction shall be ignored.

5

--------------------------------------------------------------------------------



        (b)   The cash payments referred to in Section 4.2(a) shall be the
following amounts:

        (i)    the product of (A) the Participant's Average Incentive Bonus and
(B) a fraction, the numerator of which is the number of days in the calendar
year during which the Date of Termination occurs through the Date of
Termination, and the denominator of which is 365; and

        (ii)   an amount equal to (A) in the case of a Participant who has less
than three Years of Service on the Date of Termination, 1/24th of such
Participant's Annual Average Compensation for each month of service earned by
the Participant at the Date of Termination, not to exceed 1.5 times the
Participant's Annual Average Compensation, or (B) in the case of a Participant
with three or more Years of Service at the Date of Termination, an amount equal
to two times the Participant's Annual Average Compensation. Payment of the
amounts under (A) shall be made in equal monthly installments for the number of
months of the Participant's service, up to a maximum of 18 months. Payment of
the amounts under (B) shall be made in equal monthly installments for 24 months.

        (c)   During the period of time over which amounts are payable with
respect to subparagraph (b)(ii) above in accordance with the provisions of
Section (d) below, following the Participant's Date of Termination, the
Participant and his or her dependents shall be provided with medical, dental,
vision, disability and life insurance benefits as if the Participant's
employment had not been terminated (provided, that such benefits and the cost to
the Participant shall be no less favorable than under the programs in which the
Participant participated during the 120-day period immediately prior to the
Change in Control). Medical, dental, and vision coverage shall be credited
against the time period that the Participant and his or her dependents are
entitled to receive continued coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"). To the extent any benefits
described in this Section 4.2 cannot be provided pursuant to the appropriate
plan or program maintained for Employees, the Company shall provide such
benefits outside such plan or program at no additional cost (including without
limitation tax cost) to the Participant.

        (d)   The amount payable to the Participant in accordance with the
provisions of Section 4.2(b)(i) shall be paid to the Participant in a cash lump
sum at the same time that the Company pays amounts to its Employees in
accordance with its Annual Incentive Bonus plan for the year during which the
Date of Termination occurs, provided, however, that such cash lump sum payment
must be made within two and one-half months following the end of the calendar
year during which the Date of Termination occurs. The payments to the
Participant in accordance with Section 4.2(b)(ii) shall be paid on the first day
of each calendar month beginning on the first day of the calendar month
immediately following the month of the Participant's Date of Termination and
shall continue for the number of months (or half months) specified in
Section 4.2(b)(ii).

6

--------------------------------------------------------------------------------



        4.3    Certain Additional Payments by the Company.    

        (a)   Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company or its affiliates to or for the benefit of a
Participant (whether paid or payable or distributed or distributable pursuant to
the terms of this Plan or otherwise, but determined without regard to any
additional payments required under this Section 4.3) (a "Payment") would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Participant with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Participant shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Participant of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Participant retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

        (b)   Subject to the provisions of Section 4.3(c), all determinations
required to be made under this Section 4, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm designated by the Company (the
"Accounting Firm") which shall provide detailed supporting calculations both to
the Company and the Participant within 15 business days of the receipt of notice
from the Participant that there has been a Payment, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Company shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 4.3, shall be paid by the Company to the
Participant on a date selected by the Company that is not later than the last
day of the Participant's taxable year next following the taxable year in which
the Participant remits the Excise Tax and otherwise complies with the
requirements of Section 409A of the Code. Any determination by the Accounting
Firm shall be binding upon the Company and the Participant. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made ("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 4.3(c) and the Participant thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be paid by the
Company to or for the benefit of the Participant on a date selected by the
Company that is not later than the last day of the Participant's taxable year
next following the taxable year in which the Participant remits the Excise Tax
attributable to the Underpayment.

        (c)   The Participant shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than ten business days after the Participant is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to

7

--------------------------------------------------------------------------------




such claim is due). If the Company notifies the Participant in writing prior to
the expiration of such period that it desires to contest such claim, the
Participant shall:

        (i)    give the Company any information reasonably requested by the
Company relating to such claim,

        (ii)   take such action in connection with contesting such claim as the
Copany shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

        (iii)  cooperate with the Company in good faith in order effectively to
contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4.3(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Participant to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Participant agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that if the Company directs the Participant
to pay such claim and sue for a refund, the Company shall reimburse the
Participant for the tax claimed that is remitted to the applicable taxing
authority or authorities within 10 days after receipt of written notice from the
Participant specifying the amount remitted to each taxing authority (but not
later than the last day of the taxable year following the taxable year in which
the tax claimed was remitted); and further provided that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Participant with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Participant shall be entitled to settle or
contest, as the case may be, at the Participant's sole expense any other issue
raised by the Internal Revenue Service or any other taxing authority. To the
extent the Company reimburses the Participant for any expenses incurred in
contesting a claim by the Internal Revenue Service or other taxing authority,
the reimbursements shall be paid on a date or dates selected by the Company not
later than the last day of the Participant's taxable year next following the
taxable year in which the audit is completed or in which there is a final and
nonappealable settlement or other resolution of the controversy. All payments
shall be made in a manner consistent with the requirements of Code section 409A.

        (d)   If, after the receipt by the Participant of a reimbursement of tax
remitted pursuant to Section 4.3(c), the Participant becomes entitled to receive
any refund with respect to such claim, the Participant shall (subject to the
Company's complying with the requirements of Section 4.3(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the
Participant of a reimbursement of tax remitted pursuant to Section 4.3(c), a
determination is made that the Participant shall not be entitled to any refund
with respect to such claim and the Company does not notify the Participant in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then the Participant shall not be required
to refund the reimbursement of the tax remitted.

8

--------------------------------------------------------------------------------



        (e)   All payments to the Participant in accordance with the provisions
of this Plan shall be subject to applicable withholding of local, state, federal
and foreign taxes, as determined in the sole discretion of the Company.

        4.4    Compliance with Section 409A.    

        (a)   Notwithstanding anything in this Plan to the contrary, to the
extent that any amount or benefit that would constitute non-exempt "deferred
compensation" for purposes of Code section 409A would otherwise be payable or
distributable hereunder by reason of the occurrence of a Change in Control or
separation from service, such amount or benefit will not be payable or
distributable by reason of such circumstance unless (i) the circumstances giving
rise to such Change in Control or separation from service meet the description
or definition of "change in control event" or "separation from service," as the
case may be, in Code section 409A and applicable regulations (without giving
effect to any elective provisions that may be available under such definition),
or (ii) the payment of distribution of such amount or benefit would be exempt
from the application of Code section 409A by reason of the short-term deferral
exemption or otherwise. If this provision prevents the payment or distribution
of any amount or benefit, such payment or distribution shall be made or shall
commence on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant "separation from service" or any later date required by
subsection (b) below.

        (b)   Notwithstanding anything in this Plan to the contrary, if any
amount or benefit that would constitute non-exempt "deferred compensation" for
purposes of Code section 409A would otherwise be payable or distributable under
this Plan by reason of a Participant's separation from service during a period
in which the Participant is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

        (i)    if the payment or distribution is payable in a lump sum, the
Participant's right to receive payment or distribution of such non-exempt
deferred compensation will be delayed until the earlier of the Participant's
death or the first day of the seventh month following the Participant's
separation from service; and

        (ii)   if the payment or distribution is payable over time (A) the
amount of such non-exempt deferred compensation that would otherwise be payable
in cash during the six-month period immediately following the Participant's
separation from service will be accumulated and the Participant's right to
receive payment or distribution of such accumulated amount will be delayed until
the earlier of the Participant's death or the first day of the seventh month
following the Participant's separation from service, whereupon the accumulated
amount will be paid or distributed to the Participant and the normal payment or
distribution schedule for any remaining payments or distributions will resume or
(B) if the non-exempt deferred compensation that would be payable during the
six-month period immediately following the Participant's separation from service
is the receipt of welfare benefits, the Participant shall pay the full cost of
such benefits (in the case of medical, dental, and vision benefits, at the full
COBRA cost), on an after-tax basis, the Company shall reimburse the Participant
for the full amount of such costs in the seventh month after the Participant's
separation from service and thereafter the coverage will continue for the period
and on the basis specified in Section 4.2(c).

ARTICLE V
PARTICIPATING EMPLOYERS

        Any Subsidiary of the Company may become a participating Employer in the
Plan following approval by the Company. The provisions of the Plan shall be
fully applicable to the Employees of any such Subsidiary who are Participants
pursuant to Section 3.1.

9

--------------------------------------------------------------------------------



ARTICLE VI
SUCCESSOR TO COMPANY

        This Plan shall bind any successor of the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise), in the same manner and to the same extent that the Company would be
obligated under this Plan if no succession had taken place.

        In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Plan, the Company
shall require such successor expressly and unconditionally to assume and agree
to perform the Company's obligations under this Plan, in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. The term "Company," as used in this Plan, shall mean
the Company as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by this Plan.

ARTICLE VII
DURATION, AMENDMENT AND TERMINATION

        7.1    Duration.    If a Change in Control occurs while this Plan is in
effect, this Plan shall continue in full force and effect for two years
following such Change in Control, and shall then automatically terminate,
provided, however, that all Participants who become entitled to any payments
hereunder shall continue to receive such payments notwithstanding any
termination of the Plan.

        7.2    Amendment or Termination.    The Incumbent Board may amend or
terminate this Plan for any reason prior to a Change in Control. In the event of
a Change in Control, this Plan shall automatically terminate on the second
anniversary of the date of the Change in Control, but may not be amended or
terminated by either the Board or the Incumbent Board between the date of the
Change in Control and the second anniversary of the Change in Control.

        7.3    Procedure for Extension, Amendment or Termination.    Any
extension, amendment or termination of this Plan by the Incumbent Board in
accordance with the foregoing shall be made by action of the Incumbent Board in
accordance with the Company's charter and by-laws and applicable law.

ARTICLE VIII
MISCELLANEOUS

        8.1    Full Settlement.    Except as otherwise provided in Section 4.3,
the Company's obligation to make the payments provided for under this Plan and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against a Participant or others. In no event shall a
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Participant under any of the
provisions of this Plan and such amounts shall not be reduced whether or not the
Participant obtains other employment.

        8.2    Employment Status.    This Plan does not constitute a contract of
employment or impose on the Participant or the Participant's Employer any
obligation for the Participant to remain an Employee or change the status of the
Participant's employment or the policies of the Company and its Affiliates
regarding termination of employment.

        8.3    Confidential Information.    Each Participant shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its Affiliates,
and their respective businesses, which shall have been obtained by the
Participant during the Participant's employment by the Company or any of its
Affiliates and which shall not be or become public knowledge (other than by acts
by the Participant or representatives of the Participant in

10

--------------------------------------------------------------------------------




violation of this Plan). After termination of a Participant's employment with
the Company or other Employer, the Participant shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. In no event shall an
asserted violation of the provisions of this Section 8.3 constitute a basis for
deferring or withholding any amounts otherwise payable under this Plan.

        8.4    Named Fiduciary; Administration.    The Company is the named
fiduciary of the Plan, and shall administer the Plan, acting through the
Company's Vice-President of Human Resources, who shall be the Plan
Administrator. The Plan Administrator shall initially review and determine all
claims for benefits under this Plan. In the event of any appeals from adverse
benefit determinations by the Plan Administrator, the "Appeals Committee" shall
consist of the Company's Chief Executive Officer, Chief Financial Officer and
Assistant Treasurer.

        8.5    Claim Procedure.    

        (a)   If an Employee or former Employee makes a written request alleging
a right to receive benefits under this Plan or alleging a right to receive an
adjustment in benefits being paid under the Plan, the Company shall treat it as
a claim for benefit.

        (b)   All claims and inquiries concerning benefits under the Plan must
be submitted to the Plan Administrator in writing and be addressed as follows:

Plan Administrator
Cimarex Energy Co.
Change in Control Severance Plan
Cimarex Energy Co.
1700 Lincoln Street, Suite 1800
Denver, Colorado 80203

        The Plan Administrator shall have full and complete discretionary
authority to administer, to construe, and to interpret the Plan, to decide all
questions of eligibility, to determine the amount, manner and time of payment,
and to make all other determinations deemed necessary or advisable for the Plan.
The Plan Administrator shall initially deny or approve all claims for benefits
under the Plan. The claimant may submit written comments, documents, records or
any other information relating to the claim. Furthermore, the claimant shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits.

        (c)    Claims Denial.    If any claim for benefits is denied in whole or
in part, the Plan Administrator shall notify the claimant in writing of such
denial and shall advise the claimant of his right to a review thereof. Such
written notice shall set forth, in a manner calculated to be understood by the
claimant, specific reasons for such denial, specific references to the Plan
provisions on which such denial is based, a description of any information or
material necessary for the claimant to perfect his claim, an explanation of why
such material is necessary and an explanation of the Plan's review procedure,
and the time limits applicable to such procedures. Furthermore, the notification
shall include a statement of the claimant's right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.
Such written notice shall be given to the claimant within a reasonable period of
time, which normally shall not exceed ninety (90) days, after the claim is
received by the Plan Administrator.

        (d)    Appeals.    Any claimant or his duly authorized representative,
whose claim for benefits is denied in whole or in part, may appeal such denial
by submitting to the Appeals Committee a request for a review of the claim
within sixty (60) days after receiving written notice of such denial from the

11

--------------------------------------------------------------------------------




Plan Administrator. The Appeals Committee shall give the claimant upon request,
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claim of the claimant, in preparing his
request for review. The request for review must be in writing and be addressed
as follows:

Appeals Committee
Cimarex Energy Co.
Change in Control Severance Plan
Cimarex Energy Co.
1700 Lincoln Street, Suite 1800
Denver, Colorado 80203

        The request for review shall set forth all of the grounds upon which it
is based, all facts in support thereof, and any other matters which the claimant
deems pertinent. The Appeals Committee may require the claimant to submit such
additional facts, documents, or other materials as the Appeals Committee may
deem necessary or appropriate in making its review.

        (e)    Review of Appeals.    The Appeals Committee shall act upon each
request for review within sixty (60) days after receipt thereof. The review on
appeal shall consider all comments, documents, records and other information
submitted by the claimant relating to the claim without regard to whether this
information was submitted or considered in the initial benefit determination.
The Appeals Committee shall have full and complete discretionary authority, in
its review of any claims denied by the Plan Administrator, to administer, to
construe, and to interpret the Plan, to decide all questions of eligibility, to
determine the amount, manner and time of payment, and to make all other
determinations deemed necessary or advisable for the Plan.

        (f)    Decision on Appeals.    The Appeals Committee shall give written
notice of its decision to the claimant. If the Appeals Committee confirms the
denial of the application for benefits in whole or in part, such notice shall
set forth, in a manner calculated to be understood by the claimant, the specific
reasons for such denial, and specific references to the Plan provisions on which
the decision is based. The notice shall also contain a statement that the
claimant is entitled to receive upon request, and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant's claim for benefits. Information is relevant to a claim if it
was relied upon in making the benefit determination or was submitted, considered
or generated in the course of making the benefit determination, whether it was
relied upon or not. The notice shall also contain a statement of the claimant's
right to bring an action under ERISA Section 502(a). If the Appeals Committee
has not rendered a decision on a request for review within sixty (60) days after
receipt of the request for review, the claimant's claim shall be deemed to have
been approved. The Appeals Committee's decision shall be final and not subject
to further review within the Company. There are no voluntary appeals procedures
after review by the Appeals Committee.

        (g)    Time of Approved Payment.    In the event that either the Plan
Administrator or the Appeals Committee determines that the claimant is entitled
to the payment of all or any portion of the benefits claimed, such payment shall
be made to the claimant on the first anniversary of the Participant's Date of
Termination.

        (h)    Determination of Time Periods.    If the day on which any of the
foregoing time periods is to end is a Saturday, Sunday or holiday recognized by
the Company, the period shall extend until the next following business day.

        8.6    Arbitration.    In the event that a Participant wishes to pursue
any further claim for benefits under this Plan following the completion of the
appeal process described in Section 8.5, the Participant must resolve any such
claim or dispute by final and binding arbitration in Denver, Colorado before a
single arbitrator in accordance with the arbitration rules and procedures of the
Center for Public

12

--------------------------------------------------------------------------------




Resources Rules for Non-Administered Arbitration of Business Disputes (the
"Arbitration Process"). The arbitration shall be commenced by filing a demand
for arbitration in accordance with the Arbitration Process within eighteen
(18) months after the final notice of denial of the Participant's appeal in
accordance with Section 8.5. The arbitrator shall decide all issues relating to
arbitrability and the arbitrator shall also decide all issues with respect to
the payment of the costs of such arbitration, including attorney's fees and the
arbitrator's fees.

        8.7    Unfunded Plan Status.    All payments pursuant to the Plan shall
be made from the general funds of the Company and no special or separate fund
shall be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company's creditors, to assist it in accumulating funds to
pay its obligations under the Plan.

        8.8    409A Savings Clause.    It is the intention of the Company that
payments or benefits payable under this Plan not be subject to the additional
tax imposed pursuant to Section 409A of the Code, and the provisions of this
Plan shall be construed and administered in accordance with such intent. To the
extent such potential payments could become subject to Code Section 409A, the
Company shall be entitled to amend the Plan with the goal of giving the
participants the economic benefits described herein in a manner that does not
result in such tax being imposed

        8.9    Validity and Severability.    The invalidity or unenforceability
of any provision of the Plan shall not affect the validity or enforceability of
any other provision of the Plan, which shall remain in full force and effect,
and any prohibition or unenforceability in any jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.

        8.10    Governing Law.    The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of
Colorado, without reference to principles of conflict of law, except to the
extent pre-empted by Federal law.

        IN WITNESS WHEREOF, this amended and restated Cimarex Energy Co. Change
in Control Severance Plan has been adopted this 5th day of December, 2008, to be
effective as of the Effective Date set forth herein.

      CIMAREX ENERGY CO.
 
ATTEST:
 
 
 
 
 
/s/ Mary Kay Rohrer


--------------------------------------------------------------------------------

Mary Kay Rohrer
Corporate Secretary
 
By:
 
/s/ F. H. Merelli


--------------------------------------------------------------------------------

F. H. Merelli
President and Chief Executive Officer

13

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.20

